Citation Nr: 1500827	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  11-12 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a higher initial rating for bilateral hearing loss, rated as noncompensably disabling prior to April 30, 2013 and 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 





INTRODUCTION

The Veteran served on active duty from November 1956 to November 1959.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, in pertinent part, granted service connection for bilateral hearing loss and assigned an initial noncompensable evaluation effective September 16, 2005.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period prior to April 30, 2013, the Veteran's bilateral hearing loss manifested Level II hearing impairment in the right ear and Level I hearing impairment in the left ear.

2.  For the period beginning April 30, 2013, the Veteran's bilateral hearing loss manifests Level VI hearing impairment in the right ear and Level III hearing impairment in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss for the period prior to April 30, 2013 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).

2.  The criteria for a rating in excess of 10 percent for bilateral hearing loss for the period beginning April 30, 2013 have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for bilateral hearing loss was granted in the July 2009 rating decision on appeal with an initial noncompensable evaluation assigned effective September 16, 2005.  An increased 10 percent evaluation was assigned in a June 2014 rating decision effective April 30, 2013.  The Veteran contends that an increased rating is warranted throughout the claims period as he experiences substantial hearing loss. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a) and (d).  

To evaluate the degree of disability for service-connected bilateral hearing loss, the Rating Schedule establishes eleven (11) auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

During the period prior to April 30, 2013, the Veteran's most severe hearing loss for VA purposes was demonstrated at an August 2008 VA examination.  An audiogram indicated pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
65
85
90
LEFT
30
35
40
50
60

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  The diagnosis was mild to profound sensorineural hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear.

The record also contains audiological examination reports from two private audiologists dated in February 2006 and December 2006.  Although these reports demonstrate significantly reduced speech recognition scores in comparison to the August 2008 VA examination, the Board finds that they are not valid for rating purposes.  38 C.F.R. § 4.85 provides that an examination for hearing impairment for VA purposes must include a controlled speech discrimination test specified as the Maryland CNC test.  The private examination reports submitted by the Veteran do not indicate the type of speech recognition tests performed and the clear disparity in the scores noted by the private examiners and those recorded at the August 2008 VA examination indicate the Maryland CNC test was not utilized.  Therefore, the February 2006 and December 2006 private examinations are not adequate for VA rating purposes.  
The Veteran's right ear demonstrated a pure tone threshold average of 70 Hz with a word recognition score of 96 percent at the August 2008 VA examination.  This level of hearing impairment translates to Level II under Table VI.  Regarding the left ear, a pure tone threshold average of 46.25 Hz was shown in August 2008 with a word recognition score of 96 percent.  This level of impairment translates to Level I under Table VI.  Level II hearing in the right ear and Level I hearing in the left ear warrants a noncompensable evaluation under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Thus, a compensable evaluation is not warranted for the Veteran's bilateral hearing loss for the period prior to April 30, 2013. 

During the period beginning April 30, 2013, the Veteran's most severe hearing loss was documented at the April 2013 VA audiological examination.  The authorized audiogram indicated pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
70
85
95
LEFT
45
35
40
65
75

Speech audiometry revealed speech recognition ability of 40 percent in the right ear and 96 percent in the left ear.  The diagnosis was sensorineural hearing loss in the bilateral ears. 

The April 2013 VA examination speech recognition score of 40 percent in the right ear is markedly decreased when compared to the August 2008 VA examination speech testing results.  The April 2013 VA examiner specifically found that the speech discrimination scores were not appropriate for rating the Veteran's hearing loss due to medical (not functional) reasons.  The Veteran had manifested long-standing asymmetry in his right ear hearing and complained of tinnitus and dizziness on the right side only.  These issues, combined with his poor word recognition scores, raised a possibility that retrococlear or other medical conditions affected the Veteran's speech scores and rendered them inadequate for rating.  The VA examiner recommended that the Veteran's service-connected hearing loss be rated based only on puretone thresholds.  As the examiner has certified that the use of the speech discrimination test is not appropriate in this case, the Board will rate the Veteran's hearing loss under Table VIa, in accordance with 38 C.F.R. § 4.85(c).  

The April 2014 VA examination demonstrated a right ear pure tone threshold average of 75 Hz.  This level of hearing impairment translates to Level VI under Table VIa.  The left ear demonstrated a pure tone threshold average of 53.75 Hz.  This level of impairment translates to Level III under Table VIa.  Level VI impairment in one ear and Level III hearing in the other warrants a 10 percent evaluation under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100.  A rating in excess of 10 percent is therefore not appropriate for the period beginning April 30, 2013.

The Board is sympathetic to the Veteran's complaints related to his hearing loss, but finds that there is no schedular basis for granting a compensable rating during the period prior to April 30, 2013, or a rating in excess of 10 percent thereafter.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's hearing loss is manifested by symptoms such as decreased bilateral hearing acuity and difficulty understanding television programs, women, and conversations in noisy environments.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  In addition, the Board has considered the statements of the Veteran regarding the functional effects of his hearing loss in accordance with the provisions of 38 C.F.R. § 3.321(b)(1), but does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the currently assigned ratings for hearing loss.  Rather, his description of difficulties with hearing is consistent with the degree of disability addressed by such evaluations.  Therefore, referral for consideration of extraschedular rating is not warranted.

The Court has also held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the Veteran is unemployable.  He is not in receipt of Social Security disability benefits, and has continued to work throughout the claims period.  The Veteran has reported that he has difficulty hearing and understanding coworkers, but he has not stated that he has lost any time from work or is unable to perform his duties due to service-connected hearing loss.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected condition.


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).
The Veteran has initiated an appeal regarding the initial disability evaluation assigned following an award of service connection.  The claim for service connection for bilateral hearing loss is now substantiated and the filing of a notice of disagreement (NOD) as to the July 2009 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the agency of original jurisdiction (AOJ) must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the NOD.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The April 2011 SOC, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under the applicable diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation assigned by the RO.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including records of VA treatment, and private medical records.  Additionally, the Veteran was provided proper VA examinations in response to his claim, most recently in April 2013.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss during the period prior to April 30, 2013 is denied.

Entitlement to a rating in excess of 10 percent for bilateral hearing loss during the period beginning April 30, 2013 is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


